Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pretreated water."  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the membrane separation stage."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796) and Harris (US 2005/0242036).
Regarding claim 1, Craft teaches a method comprising: directing water from a cooling water source having a first concentration of scale 10forming compounds through a treatment system to produce a treated water having a lower concentration of scale-forming components than the first concentration by operating the treatment system; 15directing the treated water back into the cooling water source; and circulating water including the treated water from the cooling water source through a cooling system (Fig. 1 and [0042]-[0054]).
Craft merely teaches that a cooling water system but fails to teach the cooling system is part of a power plant. Harris teaches that it is known for cooling systems to be part of a power plant in order to cool the power plant ([0164]). As such, it would have been obvious to apply the Craft cooling system to a power plant in order to cool said power plant.
Craft fails to teach determining an average rate of accumulation of scale forming compounds in the cooling water source and optimizing the treatment in order to ensure that the rate of removal of the scale forming components is greater than the average rate of accumulation of the scale forming compounds. Rao teaches that in optimizing the removal of scale and other contaminants from a cooling tower/source, a parameter such as rate of scaling and/or dissolved solids concentrations (rate of accumulation of scale forming compounds) is determined and protocols are implemented in order to provide the desired treatment in response to the measured rates ([0002], [0041] and claims 1-4). As such, it would have been obvious to one skilled in the art to allow for optimization of the scale removing system in Craft by determining rates of the accumulation of scale forming compounds and adjusting the treatment protocols (flow rates, treatment agent dosages) in order to ensure that the scale forming compounds are removed as claimed thereby reducing the scale buildup in the system during operation. It is noted that while Rao does not explicitly teach the process is optimized such that the scale removal rate being greater than the scale formation rate, such an optimization would have been an obvious matter as one of the few options for process control (decrease the amount, maintain the amount, or increase the amount) especially as the scale is an unwanted contaminant with deleterious effects and minimizing or reducing the amount would have been desirable.  

Claim(s) 2-7, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796) and Harris (US 2005/0242036) as applied to claim 1 above, and further in view of Vora et al. (US 8,647,509).
Regarding claim 2, Craft teaches the treatment system comprises biocide addition and filters, such a ultrafiltration or reverse osmosis, in order to produce a permeate and brine (claim 11 and [0042]-[0054]). Craft fails to teach a brine recovery system after the ultrafiltration/reverse osmosis. Vora teaches that in removing scale and other contaminants from a water stream via multiple filtration stages a permeate stream (A1) and a brine/reject stream (B1) is produced. The brine stream is then further recovered via a brine recovery stage (43) in order to further recover more water from the brine stream (A3) (Fig. 1 and C2/L49-C3/L60). As such, it would have been obvious to provide a brine recovery stage in order to recover more water from the stream being treated. 
Regarding claim 3, Craft teaches that a biocide is added (claim 11). 
Regarding claim 4, Craft teaches that pH adjustment chemicals are added. 
Regarding claim 5, Craft does not teach the optimal pH, but it would have been obvious to optimize the concentration of the pH adjustment chemicals according to the fluid treated and results desired (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 6, Craft teaches that a biocide is added to the feed stream, which is element 12 and is located upstream of a feed tank (13) (Fig. 1). It is noted that one skilled in the art would have found it obvious to optimize the residence time in the feed tank in order to allow for the desired interactions (biocidal activity, pH range, and other reactions) to occur as it is optimizing a known variable (time) in order to achieve a desired effect (desired reaction rate). 
Regarding claim 7, Craft teaches that the filter used is an ultrafiltration membrane ([0050]). 
Regarding claim 9, Craft teaches that multiple filters are used and that the final polishing stage includes a reverse osmosis filter that produces a permeate and brine (Fig. 1 and [0042]-[0054]).
Regarding claims 11-12, Vora teaches that the brine recovery stage includes filtering the brine in a second reverse osmosis unit to produce the treated water and the reject (Fig. 1 and C2/L49-C3/L60).
Regarding claim 13, Craft teaches that a biocide is added to the feed stream, which is element 12 and is located upstream of filtering the brine (Fig. 1). 
Regarding claim 14, see claim 6 above. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796), Vora et al. (US 8,647,509), and Harris (US 2005/0242036) as applied to claim 7 above, and further in view of Zuback (US 2007/0171496).
Regarding claim 8, Craft fails to teach backwashing the filters and directing the backwash back to the source. Zuback teaches that it is beneficial to provide a backwashing means for ultrafiltration filters and returning the backwash to the water source thereby cleaning the ultrafiltration unit ([0026]-[0029]). Thus, it would have been obvious to provide a backwash means for the ultrafiltration units that returns the backwash to the water source in order to clean the ultrafiltration unit while recycling the backwash water. 

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796), Vora et al. (US 8,647,509), and Harris (US 2005/0242036) as applied to claim 9 above, and further in view of Ditzler et al. (US 5,114,576).
Regarding claims 10 and 15, Craft teaches using reverse osmosis units to filter the water from prior ultrafiltration units (see Vora for specific order of ultrafiltration to reverse osmosis), but fails to teach providing an anti-scaling agent prior to the reverse osmosis unit. Ditzler teaches that it is beneficial to provide an antiscalant in order to inhibit scale formation in the reverse osmosis system (C3/L28-52). As such, it would have been obvious to provide an antiscalant as claimed in order to prevent scaling within the reverse osmosis system. 

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796), Vora et al. (US 8,647,509), and Harris (US 2005/0242036) as applied to claim 7 above, and further in view of Zeiher et al. (US 2003/0183575). 
Regarding claims 16-17, Craft in view of Vora teaches a brine recovery stage using reverse osmosis but fails to teach using an electrodialysis system as claimed. Zeiher teaches that in treating a water stream, reverse osmosis and electrodialysis are equivalent membrane separation means ([0029]). As such, one skilled in the art would have found it obvious to replace the reverse osmosis unit with a known equivalent electrodialysis unit as it is merely applying a known, equivalent alternative water treatment means with a reasonable expectation of success. 
Regarding claims 18-19, see claims 6 and13 above. It is noted that in the absence of unexpected results, modifying the order of the method steps would have been an obvious matter to one skilled in the art (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796), Vora et al. (US 8,647,509), Zeiher et al. (US 2003/0183575) and Harris (US 2005/0242036) as applied to claim 7 above, and further in view of Ditzler et al. (US 5,114,576).
Regarding claim 20, Craft teaches using reverse osmosis units to filter the water from prior ultrafiltration units (see Vora for specific order of ultrafiltration to reverse osmosis), but fails to teach providing an anti-scaling agent prior to the reverse osmosis unit. Ditzler teaches that it is beneficial to provide an antiscalant in order to inhibit scale formation in the reverse osmosis system (C3/L28-52). As such, it would have been obvious to provide an antiscalant as claimed in order to prevent scaling within the reverse osmosis system. 
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796) and Vora et al. (US 8,647,509).
Regarding claim 21, Craft teaches a method of remediating water having a first concentration of scale-forming 30compounds from a water source, the method comprising: pretreating the water from the water source in a pretreatment stage configured to biologically deactivate biological organisms in the water (biocide) from the water source and produce a pretreated water; 12R05 56-707510(2020P00024US01)treating the pretreated water in a membrane separation stage configured to separate the pretreated water into permeate and brine; and directing the treated water into the water source, (Fig. 1 and [0042]-[0054]). 
Craft fails to teach optimizing the treatment in order to ensure that the rate of removal of the scale forming components is greater than the average rate of accumulation of the scale forming compounds. Rao teaches that in optimizing the removal of scale and other contaminants from a cooling tower/source, a parameter such as rate of scaling and/or dissolved solids concentrations (rate of accumulation of scale forming compounds) is determined and protocols are implemented in order to provide the desired treatment in response to the measured rates ([0002], [0041] and claims 1-4). As such, it would have been obvious to one skilled in the art to allow for optimization of the scale removing system in Craft by determining rates of the accumulation of scale forming compounds and adjusting the treatment protocols (flow rates, treatment agent dosages) in order to ensure that the scale forming compounds are removed as claimed thereby reducing the scale buildup in the system during operation. It is noted that while Rao does not explicitly teach the process is optimized such that the scale removal rate being greater than the scale formation rate, such an optimization would have been an obvious matter as one of the few options for process control (decrease the amount, maintain the amount, or increase the amount) especially as the scale is an unwanted contaminant with deleterious effects and minimizing or reducing the amount would have been desirable.  
Craft fails to teach a brine recovery system after the membrane separation stage. Vora teaches that in removing scale and other contaminants from a water stream via multiple filtration stages a permeate stream (A1) and a brine/reject stream (B1) is produced. The brine stream is then further recovered via a brine recovery stage (43) in order to further recover more water from the brine stream (A3) (Fig. 1 and C2/L49-C3/L60). As such, it would have been obvious to provide a brine recovery stage in order to recover more water from the stream being treated. 
Regarding claim 22, Craft teaches the use of ultrafiltration and reverse osmosis membranes and Vora teaches the specific order of ultrafiltration followed by reverse osmosis. 
Regarding claim 23, as stated above, Vora teaches the brine recovery system comprising a reverse osmosis unit. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft Sr. et al. (US 2003/0127391) in view of Rao et al. (US 2013/0233796) and Vora et al. (US 8,647,509) as applied to claim 22 above, and further in view of Zeiher et al. (US 2003/0183575).
Regarding claim 24, Craft in view of Vora teaches a brine recovery stage using reverse osmosis but fails to teach using an electrodialysis system as claimed. Zeiher teaches that in treating a water stream, reverse osmosis and electrodialysis are equivalent membrane separation means ([0029]). As such, one skilled in the art would have found it obvious to replace the reverse osmosis unit in the brine recovery system with a known equivalent electrodialysis unit as it is merely applying a known, equivalent alternative water treatment means with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777